PER CURIAM.
We treat Michael J. Jackson's appeal from an order denying his motion to modify the financial conditions of his probation as a petition for writ of certiorari, see Wesner v. State, 843 So.2d 1039, 1040 (Fla. 2d DCA 2003) (recognizing that an order denying a motion to modify probation is not appealable but may be subject to review under our certiorari jurisdiction), and we dismiss the petition, see Spaulding v. State, 93 So.3d 473, 476 (Fla. 2d DCA 2012) (recognizing that certiorari review of orders denying a motion to modify sentence is limited to errors in jurisdiction, clear violations of due process, and application of the wrong law).
Dismissed.
BLACK, SALARIO, and ROTHSTEIN-YOUAKIM, JJ., Concur.